MEMORANDUM OPINION


No. 04-08-00778-CR

IN RE Robert GUIDROZ

Original Mandamus Proceeding (1)

PER CURIAM

Sitting:	Alma L. Lopez, Chief Justice
		Phylis J. Speedlin, Justice
		Rebecca Simmons, Justice
 
Delivered and Filed:	December 10, 2008

PETITION FOR WRIT OF MANDAMUS DENIED
	On October 21, 2008, relator Robert Guidroz filed a petition for writ of mandamus, seeking
to compel the trial court to rule on his motion for judgment nunc pro tunc addressing jail credit.  This
court is authorized to issue a writ of mandamus to compel a trial court to consider and rule on a nunc
pro tunc motion addressing pre-sentence jail credit.  Ex parte Ybarra, 149 S.W.3d 147, 148-49 (Tex.
Crim. App. 2004); In re Isbell, No. 04-06-00558-CV, 2006 WL 3206075, at *1 (Tex. App.San
Antonio, November 8, 2006, orig. proceeding) (mem. op.).  A trial court has a reasonable time to
perform its ministerial duty.  See Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995);
Safety-Kleen Corp. v. Garcia, 945 S.W.2d 268, 269 (Tex. App.San Antonio 1997, orig.
proceeding).  Accordingly, if a trial court unnecessarily delays ruling, mandamus will lie in
appropriate situations.   The file stamped copy of relator's motion indicates it was filed with the trial
court on October 15, 2008.  Here, we cannot say that a period of approximately one month is an
unreasonable delay.  It is relator's burden to provide this court with a record sufficient to establish
his right to relief.  Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992); see also Tex. R. App. P.
52.3(j), 52.7(a).  Because relator has not met his burden of providing a record establishing that a
properly filed motion has awaited disposition for an unreasonable amount of time, he has not
provided the court with grounds to usurp the trial court's inherent authority to control its own docket. 
Therefore, this court has determined that relator has not shown himself entitled to mandamus relief. 
Accordingly, we deny the petition for writ of mandamus.				
								PER CURIAM		
DO NOT PUBLISH



1.  This proceeding arises out of Cause No. 92-1004-CR, styled State of Texas v. Robert Guidroz, filed  in the
25th Judicial District Court, Guadalupe County, Texas, the Honorable W.C. Kirkendall presiding.